PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellant,

v.                                                                   No. 97-4931

GEORGE ALAN GROGINS,
Defendant-Appellee.

Appeal from the United States District Court
for the Eastern District of Virginia, at Newport News.
Rebecca B. Smith, District Judge.
(CR-97-59)

Argued: September 24, 1998

Decided: November 16, 1998

Before WILKINSON, Chief Judge, and WILKINS and
NIEMEYER, Circuit Judges.

_________________________________________________________________

Reversed and remanded by published opinion. Chief Judge Wilkinson
wrote the opinion, in which Judge Wilkins and Judge Niemeyer
joined.

_________________________________________________________________

COUNSEL

ARGUED: Timothy Richard Murphy, Special Assistant United
States Attorney, Norfolk, Virginia, for Appellant. Timothy Gerard
Clancy, CUMMING, HATCHETT & JORDAN, Hampton, Virginia,
for Appellee. ON BRIEF: Helen F. Fahey, United States Attorney,
Robert E. Bradenham II, Assistant United States Attorney, Norfolk,
Virginia, for Appellant. Lisa A. Mallory, CUMMING, HATCHETT
& JORDAN, Hampton, Virginia, for Appellee.

_________________________________________________________________

OPINION

WILKINSON, Chief Judge:

George Alan Grogins was charged with possession with intent to
distribute heroin and cocaine in violation of 21 U.S.C. § 841(a)(1).
The district court granted Grogins' motion to suppress drug evidence
seized at his home on the grounds that the police officers unreason-
ably failed to knock and announce their presence in violation of
Wilson v. Arkansas, 514 U.S. 927 (1995). The government appeals,
arguing that the officers had a reasonable suspicion that knocking
would have placed them in personal danger. We agree. Officers need
not gamble with their safety when they execute a search warrant at
a drug stash house. We therefore reverse the suppression ruling of the
district court.

I.

The search in this case grew out of a police investigation of Alonzo
"Cutt" Wooten's activities in Newport News, Virginia. The Newport
News police received information that Wooten was a drug dealer who
supplied his downtown retail location from a residential "stash house"
in which he stored cocaine, heroin, and related paraphernalia. Grogins
lived in this stash house.

Wooten was not unfamiliar to the police. Detective Dawes testified
that he had known Wooten since 1980 and that Wooten had a notori-
ous history of drug-related and violent activities. Wooten had been
involved in shoot-outs and had managed a drug-selling operation. In
the 1980s, he spent time in jail. After he was released, Wooten contin-
ued selling drugs. In the mid-1990s, he intimidated several people
who owed him money by shooting into their dwellings. In addition,
Wooten trained his associates in techniques of evidence destruction.
He instructed his confederates on the street to discard drug evidence
upon the first sight of police. He told other accomplices to keep a

                    2
bucket filled with water and lye nearby; if police officers arrived on
the scene, Wooten told them to throw the drugs into the bucket
because officers would not put their hands in the lye. Wooten also had
stated that he was not going back to jail and that he would do what-
ever was necessary to avoid it.

Dawes learned from a reliable informant that Wooten would visit
Grogins' house daily to retrieve drugs that were stored there. Wooten
took steps to avoid being connected with the stash house. He fre-
quently drove the vehicles of others and occasionally walked to the
stash house. On September 6, 1997, the informant told Dawes that
Wooten had visited the house earlier in the day in a gray Fiero. That
informant also stated that Wooten would visit the house that evening.
Based upon the information that the home was a stash house, Dawes
obtained a search warrant for Grogins' residence.

As Dawes and his fellow officers prepared to conduct the search,
surveillance of Grogins' home revealed that a yellow car was parked
outside. The police believed the car belonged to Wooten's stepfather.
They could not, however, locate Wooten himself. They attempted to
locate him that evening at his own residence, but the lights to his
house were dark and no vehicles could be spotted in the driveway.

The police arrived to search Grogins' house at approximately 11:20
p.m. They found the house lit, but could not see anyone inside. Dawes
decided to execute the warrant without knocking and announcing the
presence of police. A search of the house turned up seven ounces of
cocaine, ten ounces of heroin, equipment and supplies to package the
drugs, and a .25 caliber semi-automatic handgun. Grogins was the
only person in the house. He was charged with two counts of posses-
sion with intent to distribute a controlled substance, 21 U.S.C.
§ 841(a)(1).

Grogins moved to suppress the evidence seized during the search,
arguing that the police unreasonably bypassed the normal practice of
knocking and announcing their presence. The district court agreed and
suppressed the evidence. The government appeals pursuant to 18
U.S.C. § 3731.

                    3
II.

"[T]he Fourth Amendment incorporates the commonlaw require-
ment that police officers entering a dwelling must knock on the door
and announce their identity and purpose before attempting forcible
entry." Richards v. Wisconsin, 117 S. Ct. 1416, 1418 (1997). This
knock-and-announce requirement may be excused by exigent circum-
stances. See, e.g., id.; United States v. Kennedy, 32 F.3d 876, 882 (4th
Cir. 1994). "In order to justify a `no-knock' entry, the police must
have a reasonable suspicion that knocking and announcing their pres-
ence, under the particular circumstances, would be dangerous or
futile, or that it would inhibit the effective investigation of the
crime by, for example, allowing the destruction of evidence."
Richards, 117 S. Ct. at 1421; accord United States v. Ramirez, 118
S. Ct. 992, 995 (1998). "Whether exigent circumstances existed at the
time of the entry, and whether the degree of the exigency was suffi-
cient to justify the extent of the noncompliance, is determined by an
analysis of the facts of each case." Kennedy , 32 F.3d at 882. For a no-
knock search to pass constitutional muster, officers must have some
particularized basis for their suspicion. See Richards, 117 S. Ct. at
1421; United States v. Lalor, 996 F.2d 1578, 1584 (4th Cir. 1993).
Appellate review of whether this basis amounts to reasonable suspi-
cion is de novo. Ornelas v. United States, 517 U.S. 690, 699 (1996).

The government contends that the district court committed legal
error by requiring police officers to have a "reasonable belief" -- not
simply a reasonable suspicion -- that exigent circumstances existed.
It argues that the legal test applied by the district court approached the
more rigorous requirement of probable cause. See, e.g., id. at 696
(probable cause exists "where the known facts and circumstances are
sufficient to warrant a man of reasonable prudence in the belief that"
exigent circumstances were present (emphasis added)). The use of the
term "belief" may not be dispositive on this issue. See Maryland v.
Buie, 494 U.S. 325 (1990) (using "reasonable belief" to characterize
the reasonable suspicion standard); Michigan v. Long, 463 U.S. 1032
(1983) (same). In reviewing the record, however, we find that the dis-
trict court's scrutiny approximated, if it did not exceed, the probable
cause standard. The Supreme Court has expressly rejected this stan-
dard with respect to forgoing knocking and announcing. Richards,
117 S. Ct. at 1421-22. Instead, the Court has required that an officer

                     4
have a reasonable suspicion -- a "showing [that] is not high." Id. at
1422.

III.

A.

We thus proceed to apply the appropriate standard to the search.
Grogins does not contest that the police reasonably suspected that
Wooten posed a danger, but he insists that the evidence must still be
suppressed because the police did not reasonably suspect that Wooten
would be at the stash house that evening. He notes that the informant
told the police both that Wooten visits the stash house daily and that
Wooten had already been to the house on the day of the search.
Grogins contends that the only reasonable inference is that Wooten
had no further business at the stash house and thus that he would not
be there that evening. Grogins bolsters this argument by noting that
police surveillance never spotted Wooten or the gray Fiero near the
stash house that night. And he deduces from the darkness of Wooten's
own residence and the hour of night (11:20 p.m.) that Wooten had
retired for the evening. Thus, Grogins submits that the police lacked
a reasonable suspicion that Wooten would be present at Grogins'
home.

We disagree. Grogins' contentions ignore the reasonable basis the
police did have for their suspicion. The officers knew Wooten fre-
quented Grogins' home and used it as a stash house for his illicit
wares. A reliable informant -- one who had repeatedly provided
details of Wooten's behavior that the police were able to confirm --
told the police that Wooten would visit Grogins' house that night. The
police could not locate Wooten elsewhere. After checking his home
and finding it dark, the police could not rule out the real possibility
that Wooten would be at the stash house instead of at home. Despite
the late hour, this was not an unreasonable conclusion -- the drug
business often flourishes after dark. A police officer is entitled to
"view[ ] the facts through the lens of his police experience and exper-
tise." Ornelas, 517 U.S. at 699. Given the informant's tip and the
independent knowledge of the police, the officers had an eminently
reasonable foundation for their suspicion that Wooten would be at the
stash house the evening of the search. And because the police had an

                    5
abundance of evidence that Wooten was a violent drug dealer, they
reasonably suspected that knocking and announcing their presence
would be dangerous.

An argument that the police lacked a reasonable suspicion on this
evidence is an invitation to second-guess police decisions by review-
ing all of the evidence in the light least favorable to the officers on
the street. We will not make police work an even more hazardous
enterprise by putting difficult decisions to such a test. Based on facts
known to the officer at the time of the search, a mere suspicion of
danger -- if reasonable -- will excuse the police from knocking and
announcing their presence. Here, the police had a more than adequate
basis to forgo knocking. The district court erred by suppressing the
fruits of the search.

B.

We also take exception to Grogins' contention that the legality of
the search hinged entirely on the likelihood of Wooten's presence at
the precise moment the officers executed the search warrant.
Although the police must have a particularized basis for their suspi-
cion in every case, Lalor, 996 F.2d at 1584, and blanket exceptions
to the knock and announce rule are impermissible, Richards, 117
S. Ct. at 1420-22, police officers need not ignore the insights gleaned
from their experience on the beat. Such general insights -- back-
ground facts -- when combined with particularized facts can form the
basis for reasonable suspicion. "The background facts provide a con-
text for the historical facts, and when seen together yield inferences
that deserve deference. . . . [A] police officer may draw inferences
based on his own experience in deciding whether probable cause
exists." Ornelas, 517 U.S. at 699-700. Thus the Supreme Court in
Richards found the reasonable suspicion standard met by just two par-
ticularized facts: the occupant of the premises to be searched appar-
ently recognized that undercover policemen were at his door and that
the officers were searching for "easily disposable" drugs. 117 S. Ct.
at 1422. To these facts, the officers were able to add general premises
from their experience, such as the common-sense presumption that
drug dealers will dispose of evidence if given the opportunity.

Here, the police had a particularized basis to reasonably suspect
that knocking and announcing would be met with violent resistance.

                    6
The police had reliable information that the dwelling to be searched
was a stash house, which continuously served as a drug distribution
center. The police learned that the house was occupied by Grogins,
who stored drugs for Wooten. The police were aware that Wooten
daily frequented the house. They were also well apprised of Wooten's
history of gun-related violence and maiming, including engaging in
shoot-outs and firing into the houses of those who owed him money.
Additionally, they knew Wooten trained his minions in criminal tech-
niques. From this, the police could reasonably infer that Wooten may
have transferred his predilection for violence to others, including
Grogins, who helped run Wooten's operation.

Added to these particularized facts is the background fact that the
connection between illegal drug operations and guns in our society is
a tight one. See Kennedy, 32 F.3d at 882-83 ("[G]uns are common in
drug transactions . . . ."); United States v. White, 875 F.2d 427, 433
(4th Cir. 1989) ("[I]t is not unreasonable to recognize that weapons
have become tools of the trade in illegal narcotics operations." (inter-
nal quotation marks omitted)); United States v. Bonner, 874 F.2d 822,
827 (D.C. Cir. 1989) (The "entrance into a situs of drug trafficking
activity carries all too real dangers to law enforcement officers.").
Courts have long acknowledged that the nature of criminal activity
can strongly inform an officer's suspicion that a target is armed. See
Terry v. Ohio, 392 U.S. 1, 28 (1968) (noting that an officer, reason-
ably suspecting that a man was about to perform a daylight robbery,
"would have been warranted in believing [that man] was armed and
thus presented a threat to the officer's safety"). Thus, the police could
reasonably suspect from the continuous use of the home as a drug
stash house that guns would be present and that knocking and
announcing their presence would be dangerous.*
_________________________________________________________________
*Although concerns for the personal safety of the officers are para-
mount, Richards makes plain the search here could likewise be justified
on the grounds that the officers had a reasonable basis to suspect that evi-
dence would be destroyed. Detective Dawes testified that he knew that
Wooten instructed his underlings how to avoid being caught with narcot-
ics evidence. Of particular importance here is Wooten's advice to his
associates to dispose of drugs in a bucket of lye when the police arrive.
Dawes could have reasonably suspected that Grogins would have done
so if the police provided notice of their presence.

                   7
IV.

The officers here need not have knocked and "take[n] the risk that
the answer might be a bullet." Id. at 33 (Harlan, J., concurring).
Accordingly, the district court's suppression order is reversed and the
case is remanded for further proceedings consistent with this opinion.

REVERSED AND REMANDED

                    8